DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 4/21/2022, with respect to the rejection(s) of claim(s) 1-20 under various combinations of Polyvance, Laramy, Schmitz, DIY TEK NUT, and Stuart have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied references Ihde and Tackitt.
Ihde has been applied to address the new limitations directed towards the concept of threads and first and second flanges for attachment as discussed below, as well as to further limitations such as the ring shape.  Ihde discloses that the flanges, in the form of a collar key and a collar key notch, function to ensure proper mating, i.e., alignment.  
Tackitt has been applied to new dependent claim 21 to address the combination of a torch handle and a thermal sensor disposed in the torch handle as discussed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 makes reference to “the first end and second end”.  It is suggested that applicant amend this to “the first end and the second end” for clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Line 2-3 makes reference to “the bulkhead connector”.  It is suggested that applicant amend this to “the bulkhead hybrid connector” for clarity.  Appropriate correction is required.

Claim 12 objected to because of the following informalities:  Line 3 makes reference to “the bulkhead hybrid connector”, however this appears to be the first reference to the limitation in the claim dependency of claim 12.  It is noted that “a bulkhead hybrid connector” is introduced in claim 3, but claim 3 is not a parent claim for claim 12.  It is suggested that applicant amend this limitation to read “a bulkhead hybrid connector” or in the alternative amend the dependency as needed.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Line 1 makes reference to “the threaded portion”.  However, this limitation was deleted in the amendments to claim 1, and it is suggested that applicant amend this limitation to “a thread portion” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) and Ihde (US 20110247999 A1).

As to claim 1, Polyvance discloses a plastic welder (plastic welders 2, Examiner Referenced Figure 2), comprising:
a control unit comprising a bulkhead assembly (control units 20 are shown to have bulkheads 21, ER Fig. 2, at approximately 0:24 seconds), wherein the bulkhead assembly is disposed on an outer wall of the control unit (see especially the 0:13 second mark of Polyvance, 
    PNG
    media_image1.png
    691
    1204
    media_image1.png
    Greyscale

);
a torch assembly (torch assembly 22, ER Fig. 2, cited in the written opinion submitted by IDS on page 12, at approximately 0:24 seconds); and
a hybrid cable hose assembly (hybrid cable hose 10, ER Fig. 1 on IDS written opinion page 11, cited in the written opinion submitted by IDS) including a first end and a second end opposite the first end (threaded portion 13, ER Fig. 1; first portion 11, ER Fig. 1;second portion 12, ER Fig. 1, see marked up screen shot from 0:10 of Polyvance 
    PNG
    media_image2.png
    684
    1206
    media_image2.png
    Greyscale

)
wherein the first end is removably attachable to the bulkhead assembly (see 0:13 second screen shot above showing attachment to the bulkhead assembly) and the second end is removably attachable to the torch assembly (see marked up figure below)
    PNG
    media_image3.png
    695
    1213
    media_image3.png
    Greyscale


Polyvance does not disclose a torch hybrid connect or wherein at least one of the first end and second end is threaded and includes a first flange for aligning the hybrid cable hose assembly relative to a second flange disposed on at least one of the bulkhead assembly and the torch assembly, respectively, prior to attachment of at least one of the first end and the second end.

Laramy Products, in the same field of invention, discloses a plastic welder (This invention may be accomplished with a welding device for thermoplastics having a chamber for receiving a 3/16-inch plastic welding rod made of such material as polyethylene, polypropylene, hybrid polyolefins, or Kynar as well as most other thermoplastics., Pg. 6 Las. 15-17) wherein a torch assembly comprises a torch hybrid connector (socket 16 connects to electrical terminals 88 where collar 64 connects to handle 16, Fig. 1).   Similarly, Schmitz teaches a torch hybrid connector (see paragraph 0019, teaching “the multi-use cable assembly 102 includes a cable connector 108 at a distal end, a machine power pin 106 at a proximal end, and a multi-channel cable 104 connecting the two.  The machine power pin 106 connects with a power supply and/or a control system (not shown) to facilitate operation of a connected welding-type torch.  The cable connector 108 is configured with plural ports and/or receptacles.”)  Schmitz, paragraph 0034, teaches that “Accordingly, the present disclosure provides a system configured to quickly change the machine from one weld process and/or torch head to another without the need for additional cables.  Beneficially, the manufacturing and operating costs are lower, as individual torches can share the multi-use cable, as opposed to maintaining a dedicated cable for each torch.  Usefully, were a user to break a torch head, the time and cost of replacing the particular torch head is limited to the torch head itself, and not the entire cable.”.
Additionally, Ihde discloses a torch hybrid connector and makes obvious wherein at least one of the first end and second end is threaded and includes a first flange for aligning the hybrid cable hose assembly relative to a second flange disposed on at least one of the bulkhead assembly and the torch assembly, respectively, prior to attachment of at least one of the first end and the second end.  Ihde teachings are directed to torch hybrid connectors and utilize weld electrical and gas connectors (see abstract, see paragraph 0016 disclosing “For example, in certain embodiments gas and power are provided in a single cable, while in other embodiments gas, power, and control signals are provided in a single cable.”  See also paragraph 0017, teaching “It should be noted, however, that the cable structures disclosed herein may be used with any desired welding application or process that relies on the provision of power and shielding gas.  This might include, for example, AC welding processes, DC welding processes, pulsed and short circuit welding processes, hybrid processes, and so forth.”).  Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026).   Additionally, Ihde teaches the use of threaded portions.  See Figure 3, paragraph 0033, disclosing “the threads 106 are coupled to the threads 120 and the fitting 108 is positioned within o-rings 150 and 152.”

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing of the invention to combine the hybrid connector of Laramy Products and Schmitz and Ihde with the plastic welder of Polyvance, because one would be motivated to provide a faster method to exchange the torch from the cable hose.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the filing of the invention to utilize the features of wherein at least one of the first end and second end is threaded and includes a first flange for aligning the hybrid cable hose assembly relative to a second flange disposed on at least one of the bulkhead assembly and the torch assembly, respectively, prior to attachment of at least one of the first end and the second end as taught by Ihde to ensure proper mating of the connectors.

As claim 2, Polyvance as modified discloses the invention as shown above in claim 1, and also discloses wherein the bulkhead assembly further comprises a threaded portion (bulkhead 21 has bulkhead thread 31, ER Fig. 3, see IDS written opinion on page 13).  Additionally, Ihde teaches the use of threaded portions.  See paragraph 0033, disclosing “the threads 106 are coupled to the threads 120 and the fitting 108 is positioned within o-rings 150 and 152.”

As to claim 7, Polyvance as modified discloses the invention as shown above in claim 1, and also discloses wherein the torch assembly comprises a torch handle and an upper torch portion (torch assembly 22 is shown to have a red handle portion and upper metallic nozzle portion, ER Fig. 2}.

As to claim 16, Polyvance discloses a method of assembling a plastic welder (method of assembling hybrid cable hose 10 to bulkhead 21, 2:30-4:00} including the steps of:
attaching a hybrid cable hose assembly to a control unit (2:30-4:00), wherein the control unit comprises a bulkhead assembly disposed on an outer wall thereof (control units 20 have bulkheads 21, ER Fig. 2) 
    PNG
    media_image5.png
    691
    1204
    media_image5.png
    Greyscale
, 
and wherein the hybrid cable hose assembly including a first end and a second end opposite the first end 
    PNG
    media_image6.png
    684
    1206
    media_image6.png
    Greyscale
; 
removably attaching the first end to the bulkhead assembly see 0:13 second screen shot above showing attachment to the bulkhead assembly) and the second end to a torch assembly (see marked up figure below:
    PNG
    media_image7.png
    695
    1213
    media_image7.png
    Greyscale
.

Polyvance does not disclose aligning a first flange disposed on at least one of the first end and the second end relative to a second flange disposed on at least one of the bulkhead assembly and the torch assembly, respectively, prior to attaching at least one of the first end and the second end.
Laramy Products, in the same field of invention, discloses a plastic welder (This Invention may be accomplished with a welding device for thermoplastics having a chamber for receiving a 3/16-inch plastic welding rod made of such material as polyethylene, polypropylene, hybrid polyolefins, or Kynar as well as most other thermoplastics., Pg. 6 Lns. 13-17) wherein a torch assembly comprises 3 torch hybrid connecter (socket 16 connects to electrical terminals 88 where collar 64 connects to handle 18, Fig. 1).  Similarly, Schmitz teaches a torch hybrid connector (see paragraph 0019, teaching “the multi-use cable assembly 102 includes a cable connector 108 at a distal end, a machine power pin 106 at a proximal end, and a multi-channel cable 104 connecting the two.  The machine power pin 106 connects with a power supply and/or a control system (not shown) to facilitate operation of a connected welding-type torch.  The cable connector 108 is configured with plural ports and/or receptacles.”)  Schmitz, paragraph 0034, teaches that “Accordingly, the present disclosure provides a system configured to quickly change the machine from one weld process and/or torch head to another without the need for additional cables.  Beneficially, the manufacturing and operating costs are lower, as individual torches can share the multi-use cable, as opposed to maintaining a dedicated cable for each torch.  Usefully, were a user to break a torch head, the time and cost of replacing the particular torch head is limited to the torch head itself, and not the entire cable.”.
Additionally, Ihde discloses a torch hybrid connector and makes obvious wherein at least one of the first end and second end is threaded and includes a first flange for aligning the hybrid cable hose assembly relative to a second flange disposed on at least one of the bulkhead assembly and the torch assembly, respectively, prior to attachment of at least one of the first end and the second end.  Ihde teachings are directed to torch hybrid connectors and utilize weld electrical and gas connectors (see abstract, see paragraph 0016 disclosing “For example, in certain embodiments gas and power are provided in a single cable, while in other embodiments gas, power, and control signals are provided in a single cable.”  See also paragraph 0017, teaching “It should be noted, however, that the cable structures disclosed herein may be used with any desired welding application or process that relies on the provision of power and shielding gas.  This might include, for example, AC welding processes, DC welding processes, pulsed and short circuit welding processes, hybrid processes, and so forth.”).  Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026). 

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined the hybrid connector of Laramy and Schmitz and Ihde with the method of Polyvance because one would be motivated to provide a faster method to exchange the torch from the cable hose.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the filing of the invention to perform aligning a first flange disposed on at least one of the first end and the second end relative to a second flange disposed on at least one of the bulkhead assembly and the torch assembly, respectively, prior to attaching at least one of the first end and the second end as taught by Ihde to ensure proper mating of the connectors.


Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) and Ihde (US 20110247999 A1) as applied to claims 1, 2, 7 and 16 above, and further in view of DIY TEK NUT (Youtube video: Installing a Euro Torch Mount and Gas Solenoid to Mig Welder).
As to claim 3, Polyvance does not disclose that the first end further comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid connector.
However, DIY TEK NUT, which is also in the field of welders, discloses a hybrid cable hose assembly further comprises a bulkhead hybrid connector (12:53-12:56), wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid connector (bulkhead assembly is shown to have a threaded portion at 12:46 and hybrid cable hose is shown being threaded onto bulkhead assembly with a bulkhead hybrid connector at 42:53-12:56). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first end further comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid connector as taught in DIY TEK NUT with the invention of Polyvance because one would be motivated to do so to quickly and securely attached the welding cables to the control unit.

As to claim 17, Polyvance discloses that the bulkhead assembly further comprises a threaded portion.  Additionally, Ihde teaches the use of threaded portions.  See paragraph 0033, disclosing “the threads 106 are coupled to the threads 120 and the fitting 108 is positioned within o-rings 150 and 152.”
Polyvance does not disclose that additional limitations that the hybrid cable hose assembly further comprises a bulkhead hybrid connector disposed at the first end, further including attaching the threaded portion of the bulkhead assembly to the bulkhead hybrid connector. 
However, DIY TEK NUT, which is also in the field of welders, discloses a welder (Draper MW130TA welder, 0:17) wherein the bulkhead assembly further comprises a threaded portion (the bulkhead assembly is shown to have a threaded portion, 12:46), and the hybrid cable hose assembly further |comprises a bulkhead hybrid connector, wherein the threaded portion of the bulkhead assembly is attached to the bulkhead hybrid |connector (bulkhead assembly is shown to have a threaded portion at 12:46 and hybrid cable hose is shown being threaded onto bulkhead assembly with a bulkhead hybrid connector at 12:53-12:56}. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing of the invention was made that the hybrid cable hose assembly further comprises a bulkhead hybrid connector disposed at the first end, further including attaching the threaded portion of the bulkhead assembly to the bulkhead hybrid connector as taught in DIY TEK NUT with the invention of Polyvance because one would be motivated to do so to quickly and securely attached the welding cables to the control unit.

Claims 4-6, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) and Ihde (US 20110247999 A1) as applied to claims 1, 2, 7 and 16 above, and (in the case of claim 4, optionally1) further in view of DIY TEK NUT (Youtube video: Installing a Euro Torch Mount and Gas Solenoid to Mig Welder) as applied to clam 3 and 17 above, and further in view of Stuart (US 5338917 A).

As to claim 4, Polyvance does not disclose that the second flange is located at a distal end of the threaded portion of the bulkhead assembly.
However, Stuart discloses that the second flange is located at a distal end of the threaded portion of the bulkhead assembly (see rear portion 394 and cover 476).  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second flange is located at a distal end of the threaded portion of the bulkhead assembly as taught by Stuart in order to prevent slipping out of contact.

As to claim 5, Polyvance does not disclose that the first flange is located at a distal end of the bulkhead connector.  
However, Stuart discloses that the first flange is located at a distal end of the bulkhead connector (see sleeve 392 and flange 396).  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first flange is located at a distal end of the bulkhead connector as taught by Stuart in order to prevent slipping out of contact.

As to claim 6, Polyvance does not disclose that the first flange and the second flange form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly are in proper assembly orientation.
However, Ihde discloses that the first flange and the second flange form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.  Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026). The collar key and collar key notch form a ring shape, as seen in Figure 3 below

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Additionally, Stuart also makes obvious that the first flange and the second flange form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly are in proper assembly orientation.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first flange and the second flange form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly are in proper assembly orientation as taught by Ihde to ensure proper mating of the connectors and as taught by Stuart in order to prevent slipping out of contact.

As to claim 13, Polyvance does not disclose that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion.
However, Ihde discloses that it known that the hybrid cable hose includes threaded portions and a flange.  
    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

  Additionally, Stuart also makes obvious that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion, teaching analogous structures for the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the threaded portion of the hybrid cable hose includes a hybrid cable hose flange located at a distal end of the threaded portion as taught by Stuart in order to prevent slipping out of contact.

As to claim 14, Polyvance does not disclose that the second flange is located at a distal end of the torch hybrid connector.
However, Stuart also makes obvious that the torch hybrid connector includes a torch hybrid flange located at a distal end of the torch hybrid connector, teaching analogous structures for the bulkhead side.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the torch hybrid connector includes a torch hybrid flange located at a distal end of the torch hybrid connector as taught by Stuart in order to prevent slipping out of contact.

As to claim 15, Polyvance does not disclose that the first flange and the second flange form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation.
However, Ihde makes obvious that the first flange and the second flange form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation.  Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026). The collar key and collar key notch form a ring shape, as seen in Figure 3 below

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Additionally, Stuart also makes obvious that the first flange and the second flange form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the hybrid cable hose flange and the torch hybrid connector flange allows engagement of the torch hybrid connector and hybrid cable hose in proper assembly orientation as taught by Ihde to ensure proper mating of the connectors and as taught by Stuart in order to prevent slipping out of contact.

As to claim 18, Polyvance does not disclose that the second flange is located at a distal end of the threaded portion of the bulkhead assembly, wherein the first flange is located at a distal end of the bulkhead hybrid connector, and further including causing the first flange and the second flange to form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.
However, Ihde and Stuart disclose and make obvious that the second flange is located at a distal end of the threaded portion of the bulkhead assembly, wherein the first flange is located at a distal end of the bulkhead hybrid connector, and further including causing the first flange and the second flange to form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation.   Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026). The collar key and collar key notch form a ring shape, as seen in Figure 3 below

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Additionally, Stuart also teaches utilizing threads and flanges for cable and hose connections.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second flange is located at a distal end of the threaded portion of the bulkhead assembly, wherein the first flange is located at a distal end of the bulkhead hybrid connector, and further including causing the first flange and the second flange to form at least a portion of a ring shape when of the bulkhead hybrid connector and the bulkhead assembly in proper assembly orientation as taught by Ihde to ensure proper mating of the connectors and as taught by Stuart in order to prevent slipping out of contact.

As to claim 19, Polyvance does not disclose that the first flange is located at a distal end of a threaded portion of the hybrid cable hose, and wherein the second flange is located at a distal end of a torch hybrid connector of the torch assembly.
However, Ihde and Stuart disclose and make obvious that the first flange is located at a distal end of a threaded portion of the hybrid cable hose, and wherein the second flange is located at a distal end of a torch hybrid connector of the torch assembly.  Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026). The collar key and collar key notch form a ring shape, as seen in Figure 3 below

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Additionally, Stuart also teaches utilizing threads and flanges for cable and hose connections.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first flange is located at a distal end of a threaded portion of the hybrid cable hose, and wherein the second flange is located at a distal end of a torch hybrid connector of the torch assembly as taught by Stuart in order to prevent slipping out of contact.

As to claim 20, Polyvance does not disclose further causing the first flange and the second flange to form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation.
However, Ihde makes obvious further causing the first flange and the second flange to form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation.  Ihde teaches the use of flanges in the form a collar key and collar key notch, teaching “A collar key notch 112 enables proper mating between male and female connector assemblies” (see Figure 3, paragraph 0025) and “A collar key 124 enables proper mating between male and female connector assemblies.” (see Figure 3, paragraph 0026). The collar key and collar key notch form a ring shape, as seen in Figure 3 below

    PNG
    media_image4.png
    415
    639
    media_image4.png
    Greyscale

Additionally, Stuart also makes obvious further causing the first flange and the second flange to form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation.  See the description of the rear connector 40, in column 13, lines 1-24, teaching that: 
FIG. 15 is a section view of the second cable connector assembly 600 attached to the rear connector 40.  In this view, the second cable connector assembly 600 has been rotated 90.degree.  from the normal manufacturing position to facilitate disclosure herein.  For manufacturing purposes, Applicants recommend that the second cable connector assembly 600 be positioned relative to the rear connector 40 as shown in FIG. 15A.  The purpose of the rear connector 40 is for attaching the welding gun 1 and the coaxial cable 42 to the welding power supply 10.  The coaxial cable 42 is supported in the rear connector 40 by a strain relief 390.  A sleeve 392 threadably engages the rear portion 394 of the rear connector 40.  The strain relief 390 has an outward circumferential flange 396 which engages a channel 399 in the sleeve 392 thus preventing the strain relief 390 from slipping out of contact with the sleeve 392 and the rear connector 40.  A cover 476 fits on the top of the rear connector 40.  When removed, the cover 476 allows access to the hollow interior of the rear connector 40 so that the operator can gain access to the rear connector assembly 240.  With the cover 476 removed, the operator has access to the allen head screw 441 which can be tightened or untightened by an allen wrench.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that further causing the first flange and the second flange to form a ring shape when the torch hybrid connector and the hybrid cable hose are in proper assembly orientation as taught by Ihde to ensure proper mating of the connectors and as taught by Stuart in order to prevent slipping out of contact.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) and Ihde (US 20110247999 A1) as applied to claims 1, 2, 7 and 16 above, and further in view of Polyvance Element (Polyvance - Element Replacement for a Nitrogen Plastic Welder You tube video).

As to claim 8, Polyvance does not disclose that the upper torch portion further comprises a welding tip, a barrel, a nut, a heating element, and a receptacle.
However, Polyvance Element discloses a plastic welder torch wherein the upper torch portion further comprises a welding tip, a barrel, a nut, a heating element, and a receptacle (technician is shown replacing heating element into a socket within barrel with welding tip, and tightening a nut to secure the assembly, 0:15-0:40). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the upper torch portion further comprises a welding tip, a barrel, a nut, a heating element, and a receptacle as in Polyvance Element with the welder of Polyvance because one would be motivated to do so to allow for replacement of the welding element as they become damaged.

As to claim 9, Polyvance does not disclose that the barrel is stainless steel, and the nut is brass.
However, Polyvance Element discloses a plastic welder torch wherein the barrel is stainless steel, and the nut is brass (the barrel and nut are shown to be stainless steel and brass respectively, 0:15-0:40).  Brass and stainless steel materials are known to be durable and non-corrosive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the barrel is stainless steel, and the nut is brass as taught in Polyvance Element with the welder of Polyvance because one would be motivated to do so in order  to select materials which are durable and non-corrosive.

As to claim 10, Polyvance does not disclose that the torch handle further includes a threaded stainless steel insert, wherein the nut of the upper torch portion holds the upper torch portion together when tightened to the threated stainless steel insert of the torch handle.
Polyvance Element, in the same field of invention, discloses a plastic welder torch wherein the torch handle further includes a threaded stainless steel insert (red handle of the torch is shown to have a threaded stainless portion protruding, 0:27), wherein the nut of the upper torch portion holds the upper torch portion together when tightened to the threated stainless steel Insert of the torch handle (nut is shown being tightened onto the protrusion, 0:39-0:44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the torch handle further includes a threaded stainless steel insert, wherein the nut of the upper torch portion holds the upper torch portion together when tightened to the threated stainless steel insert of the torch handle as in the welding torch of Polyvance Element in combination with the welder of Polyvance because one would be motivated to do so in order to allow for replacement of the welding element as they become damaged.

As to claim 11, Polyvance does not disclose that the hybrid cable hose further comprises cable hose bundles comprising an air/nitrogen hose, a plurality of power cables for the heating element, and a plurality of communication wires for temperature control.
However, Schmitz discloses that the hybrid cable hose further comprises cable hose bundles comprising an air/nitrogen hose, a plurality of power cables for the heating element, and a plurality of communication wires for temperature control.  See paragraph 0025, disclosing “FIGS. 4A and 4B illustrate cross-sectional and perspective views, respectively, of an example integrated multi-channel cable, such as multi-channel cable 104.  FIG. 4A shows multi-channel cable 104 including four separate channels, each to provide a different item, encased in a sheathing 103.  In the example of FIG. 4A, channel 132 includes conductors to carry welding-type power.  Channel 134 provides one or more data/information cables.  Gas and/or air are carried through channel 136, and an electrode wire, such as for a MIG welder, can be guided through weld liner channel 138.  Each channel can terminate at one or more ports of cable connector 108 corresponding to a port and/or receptacle of connector 114C.” Schmitz, paragraph 0034, teaches that “Accordingly, the present disclosure provides a system configured to quickly change the machine from one weld process and/or torch head to another without the need for additional cables.  Beneficially, the manufacturing and operating costs are lower, as individual torches can share the multi-use cable, as opposed to maintaining a dedicated cable for each torch.  Usefully, were a user to break a torch head, the time and cost of replacing the particular torch head is limited to the torch head itself, and not the entire cable.”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the hybrid cable hose further comprises cable hose bundles comprising an air/nitrogen hose, a plurality of power cables for the heating element, and a plurality of communication wires for temperature control because one would be motivated to quickly and securely attached the welding cables to the control unit.

As to claim 12, Polyvance does not disclose that the cable hose bundles extend to and through the bulkhead assembly and the hybrid cable hose, and are connected via electrical connectors in the bulkhead hybrid connector and the torch hybrid connector.
However, Schmitz discloses that the cable hose bundles extend to and through the bulkhead assembly and the hybrid cable hose, and are connected via electrical connectors in the bulkhead hybrid connector and the torch hybrid connector.  See paragraph 0025, disclosing “FIGS. 4A and 4B illustrate cross-sectional and perspective views, respectively, of an example integrated multi-channel cable, such as multi-channel cable 104.  FIG. 4A shows multi-channel cable 104 including four separate channels, each to provide a different item, encased in a sheathing 103.  In the example of FIG. 4A, channel 132 includes conductors to carry welding-type power.  Channel 134 provides one or more data/information cables.  Gas and/or air are carried through channel 136, and an electrode wire, such as for a MIG welder, can be guided through weld liner channel 138.  Each channel can terminate at one or more ports of cable connector 108 corresponding to a port and/or receptacle of connector 114C.” Schmitz, paragraph 0034, teaches that “Accordingly, the present disclosure provides a system configured to quickly change the machine from one weld process and/or torch head to another without the need for additional cables.  Beneficially, the manufacturing and operating costs are lower, as individual torches can share the multi-use cable, as opposed to maintaining a dedicated cable for each torch.  Usefully, were a user to break a torch head, the time and cost of replacing the particular torch head is limited to the torch head itself, and not the entire cable.”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the cable hose bundles extend to and through the bulkhead assembly and the hybrid cable hose, and are connected via electrical connectors in the bulkhead hybrid connector and the torch hybrid connector because one would be motivated to quickly and securely attached the welding cables to the control unit.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyvance (IDS reference Polyvance - 6101 Hose and Wire Assembly Replacement) in view of Laramy (CA 2042335 A1) and Schmitz (US 20180117703 A1) and Ihde (US 20110247999 A1) as applied to claims 1, 2, 7 and 16 above, and further in view of Tackitt (US 20100008655 A1)
As to claim 21, Polyvance discloses that the torch assembly comprises a torch handle (torch assembly 22 is shown to have a red handle portion in the video, see also ER Fig. 2 in the PCT action).
Polyvance does not disclose the full limitation of wherein the torch assembly comprises a torch handle and a thermal sensor is disposed in the torch handle.
However, Tackitt discloses the full limitation of wherein the torch assembly comprises a torch handle and a thermal sensor is disposed in the torch handle.  See paragraph 0021, disclosing “The housing 112 has a handle portion 114 which is preferably formed of molded plastic or rubberized material to provide a durable, non-conductive, and easy to grip surface, a fan shroud 116 and a heat tube 118.”  See also paragraph 0024, disclosing “A thermocouple 148 or sensor pin is provided within the heating element 106 connected to at least one of the coils 134 to electrically relay temperature to the temperature controller 122 as shown in FIG. 7.”  Additionally, Claim 18 recites “a thermocouple for electrically connecting the heating element to a temperature sensor for monitoring and maintaining a desired temperature of the heating element.”  See also marked up Figure 2 below:

    PNG
    media_image8.png
    715
    805
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the torch assembly comprises a torch handle and a thermal sensor is disposed in the torch handle as taught by Tackitt for monitoring and maintaining a desired temperature of the heating element.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is unclear if claim 3 was intended to be a parent claim to claim 4.  It is noted that the antecedent basis for claims 2-6 is unclear, as claim 6 is dependent from claim 3 but references elements from claim 3, claim 4 and claim 5.  It is strongly suggested that applicant review the antecedent basis for all structures in claims 2-6 on response.